Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Lee G. Balos, DATE: June 2, 1995
Petitioner,

Docket No. C-95-025
Decision No. CR378

-v.-

The Inspector General.

DECISION

By letter dated September 20, 1994, the Inspector General
(I.G.) of the United States Department of Health and
Human Services (DHHS) notified Lee Balos (Petitioner),
that he was being excluded from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant and Block Grants to States for Social
Services programs for a period of five years.' The I.G.
advised Petitioner that he was being excluded as a result
of his conviction of a criminal offense relating to
neglect or abuse of patients in connection with the
delivery of a health care item or service. The I.G.
advised Petitioner that the ex¢lusion of individuals
convicted of such offenses is mandated by section
1128(a) (2) of the Social Security Act (Act). The I.G.
further advised Petitioner that for exclusions imposed
pursuant to section 1128(a)(2) of the Act, section
1128(c) (3) (B) requires a five-year minimum period of
exclusion.

Petitioner filed a request for review of the I.G.'s
action. This case was initially assigned to Judge Joseph
K. Riotto for hearing and decision, and then it was
reassigned to me. During a prehearing conference held by
Judge Riotto on November 23, 1994, the parties agreed to
proceed by written submissions. Accordingly, Judge

1 In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."
2

Riotto established a schedule for the parties to file
briefs and documentary evidence.

Thereafter, the I.G. filed a brief, including a statement
enumerating the material facts and conclusions of law the
I.G. considered to be uncontested. The I.G.'s brief was
accompanied by seven exhibits which I identify as I.G.
Ex. 1 through 7. Petitioner responded with a brief,
including a response to the I.G.'s proposed findings of
fact and conclusions of law and an additional statement
enumerating material facts and conclusions of law
Petitioner considered to be uncontested. Petitioner's
responsive brief was accompanied by 13 exhibits which I
identify as P. Ex. 1 through 13. The I.G. filed a reply
and Petitioner filed a sur-reply.

Petitioner has not contested the admissibility of the
seven exhibits submitted by the I.G. I admit into
evidence I.G. Ex. 1 through 7. The I.G. has not
contested the admissibility of the 13 exhibits submitted
by Petitioner. I admit into evidence P. Ex. 1 through
13.

I have considered the parties' arguments, supporting
exhibits, and the applicable law. I conclude that there
are no material factual issues in dispute (i.e., the only
matter to be decided is the legal significance of the
undisputed facts). I conclude also that Petitioner is
subject to the minimum mandatory exclusion provisions of
sections 1128(a) (2) and 1128(c)(3)(B) of the Act, and I
affirm the I.G.'s determination to exclude Petitioner
from participation in Medicare and Medicaid for a period
of five years. *

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCLs)

1. During the period relevant to this case, Petitioner
was employed as a certified registered nurse anesthetist
(CRNA) by Waterville Osteopathic Hospital (WOH) in
Waterville, Maine. I.G.'s Proposed FFCLs, paragraph 1;
Petitioner's Response to I.G.'s Proposed FFCLs, paragraph
1.

2. On July 23, 1991, a nurse in a operating room at WOH
reported that Petitioner was acting inappropriately in
the operating room. The nurse observed Petitioner to be
“dopey or high." I.G. Ex. 3, p. 1; Petitioner's Proposed
FFCLs, paragraph 1.

3. Upon learning this, Petitioner's supervisor went into
the operating room and observed that Petitioner had heavy
eyelids and slurred speech. Petitioner's supervisor
3

observed also that Petitioner had filled out incorrect
times on the operating room anesthetic record completed
by him. I.G. Ex. 3, p. 1; P. Ex. 10, p. 1.

4. Petitioner's supervisor suspected that Petitioner was
performing his CRNA duties while under the influence of
drugs, and he requested Petitioner to submit a urine
sample for drug testing. I.G. Ex. 3, pp. 1 = 2.

5. The results of the drug test were positive. P. Ex.
10, p. 2.

6. When confronted with the results of the drug test,
Petitioner admitted that he had a problem with drug
dependency. P. Ex. 10, p. 2.

7. When confronted with the results of the drug test,
Petitioner took affirmative steps to notify hospital
authorities that he had removed ampules of drugs from
WOH's anesthesia department and replaced the drugs with
ampules filled with a sterile saline solution. I.G. Ex.
4, 5.

8. Petitioner informed hospital authorities that the
drug cupboard contained ampules of saline solution in an
effort to ensure that no patient would be harmed. FFCL
7; I.G. Ex. 4, 5.

9. On April 8, 1992, the State of Maine filed a three
count criminal information against Petitioner in the
Superior Court for Kennebec County (the court). i.G. Ex.
1.

10. Count 1 of the information charged Petitioner with
the offense of endangering the welfare of an incompetent
person. The information alleged that Petitioner
knowingly endangered the health, safety or mental welfare
of a person who is unable to care for himself by
performing CRNA functions such as administering
anesthesia while impaired by the scheduled drugs
sufentanil and morphine. I.G. Ex. 1.

11. Count 2 of the information charged Petitioner with
the offense of stealing drugs. The information alleged
that Petitioner committed the theft of the scheduled
drugs sufentanil and morphine from WOH. I.G. Ex. 1.

12. Count 3 of the information charged Petitioner with
the offense of reckless conduct. The information alleged
that Petitioner recklessly created a substantial risk of
serious bodily injury to patients at WOH by tampering
with the scheduled drugs sufentanil and morphine which
4

were used by WOH personnel to provide patients relief
from pain during surgery. I.G. Ex. 1.

13. On April 9, 1992, Petitioner entered a plea of
guilty to all three counts of the information. I.G. Ex.
2, Pp. 1.

14. The court accepted Petitioner's guilty plea and
found him guilty of the offenses of endangering the
welfare of an incompetent person, stealing drugs, and
reckless conduct as charged. I.G. Ex. 2, p. 1.

15. Based on its acceptance of Petitioner's guilty plea,
the court sentenced Petitioner to 364 days of
imprisonment on each count, sentence suspended, placed
him on probation for one year, and fined him $1650. Asa
special condition of probation, the court ordered
Petitioner to abstain from the possession and use of
alcohol and drugs, except upon the prescription of a
licensed physician, and to participate in an alcohol and
substance abuse treatment program. I.G. Ex. 2, p. 1.

16. The Secretary of DHHS has delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Act. 48 Fed. Reg. 21662
(1983). :

17. Petitioner's guilty plea, and the court's acceptance
of that plea, constitute a conviction of a criminal
offense within the meaning of sections 1128(a)(2) and
1128(i) of the Act. FFCLs 9 - 15; I.G.'s Proposed FFCLs,
paragraph 20; Petitioner's Response to I.G.'s Proposed
FFCLs, paragraph 20.

18. Petitioner's conviction for the offense of
endangering the welfare of an incompetent person
constitutes a conviction of a criminal offense relating
to neglect of patients in connection with the delivery of
a health care item or service, within the meaning of
section 1128(a)(2) of the Act. FFCLs 1 - 6, 9 - 10, 13 -
15, 17.

19. Petitioner's conviction for the offense of reckless
conduct constitutes a conviction of a criminal offense
relating to neglect of patients in connection with the
delivery of a health care item or service, within the
meaning of section 1128(a)(2) of the Act. FFCLs 1, 7 -
9, 12 - 15, 17.

20. Pursuant to section 1128(a)(2) of the Act, the I.G.
is required to exclude Petitioner from participating in
Medicare and Medicaid.
5

21. The minimum mandatory period of exclusion pursuant
to section 1128(a)(2) is five years. Act, section
1128(c) (3) (B).

22. The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a)(2) and
1128(c)(3)(B) of the Act.

23. The determination of the I.G. to impose and direct a
five-year exclusion in this case does not violate
Petitioner's right to equal protection of the law under
the United States Constitution.

24. Neither the I.G. nor an administrative law judge has
the authority to reduce the five-year minimum exclusion
mandated by sections 1128(a) (2) and 1128(c) (3) (B) of the
Act.

DISCUSSION

The I.G. excluded Petitioner from participating in
Medicare and directed that Petitioner be excluded form
participating in Medicaid, pursuant to section 1128(a) (2)
of the Act. This section mandates the exclusion of
individuals who are:

convicted, under Federal or State law, of a criminal
offense relating to neglect or abuse of patients in
connection with the delivery of a health care item
or service.

The I.G.'s authority to imposerand direct an exclusion
under section 1128(a)(2) is kased on the fulfillment of
the following statutory criteria: (1) conviction of a
criminal offense, (2) relating to neglect or abuse, (3)
of patients, and (4) in connection with the delivery of a
health care item or service.

The first criterion that must be satisfied in order to
establish that the I.G. had the authority to exclude
Petitioner under section 1128(a)(2) is that Petitioner
must be corivicted of a criminal offense. Petitioner does
not dispute that he was convicted of a criminal offense
within the meaning of the Act. The undisputed facts
establish that Petitioner entered a guilty plea to the
offenses of endangering the welfare of an incompetent
person, stealing drugs, and reckless conduct in the
Superior Court for Kennebec County, Maine, and that the
court accepted Petitioner's guilty plea. FFCLs 9 - 15.
The Act defines the term "convicted of a criminal
offense" to include those circumstances in which a plea
6

of guilty by an individual has been accepted by a
federal, State, or local court. Act, section 1128(i) (3).
Therefore, I conclude that Petitioner was convicted of a
criminal offense within the meaning of sections
1128(a)(2) and 1128(i) of the Act.

The second criterion that must be satisfied in order to
find that the I.G. had the authority to exclude
Petitioner under section 1128(a)(2) is that criminal
offense must relate to neglect or abuse of another
individual. The undisputed facts that Petitioner was
convicted of three criminal offenses: (1) endangering
the welfare of an incompetent person, (2) stealing drugs,
and (3) reckless conduct. The I.G. contends that the
offenses endangering the welfare of an incompetent person
and reckless conduct which formed the basis of
Petitioner's conviction are related to neglect of another
individual. Petitioner contends, however, that these
offenses are not related to neglect, within the meaning
of section 1128(a)(2) of the Act.”

The information to which Petitioner pled guilty does not
specifically refer to neglect. Petitioner was convicted
of the offenses of endangering the welfare of an
incompetent person and reckless conduct. I conclude that
these offenses relate to "neglect" of another individual,
as that term is used in section 1128(a) (2) of the Act.

Congress could have conditioned imposition of the
exclusion remedy on conviction of criminal offenses
consisting of patient neglect. Had it used the term "of"
instead of the term "relating to" in section 1128(a) (2),
that intent would have been a;parent. However, Congress
intended that the exclusion suthority under section
1128(a)(2) apply to a broader array of circumstances. It
mandated that the Secretary exclude providers who are
convicted of criminal offenses "relating to" patient
neglect in connection with the delivery of a health care
item or service. The question before me is whether the
criminal offense which formed the basis of the conviction

2 Since the I.G. does not argue that the offense
of stealing drugs is related to neglect or abuse, I do
not address that issue in this decision. In addition,
while the I.G. tracks the language of section 1128(a) (2)
of the Act in her statement of proposed FFCLs by using
the term abuse together with the term of neglect, she
does not argue that Petitioner's criminal offenses relate
to abuse. Accordingly, I do not address the issue of
whether Petitioner's offenses relate to abuse in this
decision.
7

relates to neglect, not whether the court convicted
Petitioner of an offense called "patient neglect."

The term neglect is not defined in section 1128(a) (2).
In the absence of a definition, the term must be defined
according to its common and ordinary meaning. Case law
precedent has consistently held that based on the common
definition of neglect, Congress intended the statutory
term neglect to include failure by a party to satisfy a
duty of care to another person. Thomas M. Cook, DAB CR51
(1989); Rosette Elliott, DAB CR84 (1990). Moreover,
neglect can be unintentional, as there is nothing in the
definition suggesting that there must be a purposeful or
malicious failure to act. Janet Wallace, L.P.N., DAB
1326 (1992).

Petitioner was convicted of endangering the welfare of an
incompetent person in violation of Title 17-A, section
555 of the statutes of the State of Maine. In Olian
Small, DAB CR136 (1991), the petitioner was convicted of
the same offense under the same Maine statute. The
petitioner in Small was a nurse's aide/medication
technician who committed the offense endangering the
welfare of an incompetent person by failing to administer
medications to nursing home patients and falsifying the
patients' records in an attempt to conceal that fact.

The administrative law judge in Small found that the
petitioner's offense was related to neglect, within the
meaning of section 1128(a) (2).

In reaching this conclusion, the administrative law judge
in Small pointed out that the Maine statute under which
the petitioner was convicted d¢sfines endangering in terms
which are almost identical to the common definition of
neglect:

As used in this section, ‘endangers' includes a
failure to act only when the defendant had a legal
duty to protect the health, safety or mental welfare
of the incompetent person.

Me. Rev. Stat. Ann. tit. 17-A, § 555; see I.G.'s Brief,
footnote 1: The administrative law judge in Smal]
reasoned that the petitioner's duties as a nurse's
aide/medication technician includes the duty to
administer medications. His failure to do so constituted
an act of "neglect" within the meaning of section
1128 (a) (2).

Although the facts in the present case are not on all
fours with the facts of Smal], the rationale used by the
administrative law judge in deciding that case can be
8

applied here. In this case, count 1 of the criminal
information establishes that Petitioner committed the
offense of endangering the welfare of an incompetent
person by "perform[ing] C.R.N.A. functions such as
administering anesthesia while impaired by scheduled
drugs." The statutory elements of Petitioner's offense
establish that by administering anesthesia while impaired
by scheduled drugs, Petitioner failed to satisfy a legal
duty of care he owed to an incompetent person.

The common material element in both Small] and this case
is that, in both cases, the criminal offense involved a
failure to satisfy a duty of care owed to another
individual. In both cases, the petitioners were
convicted of the offense of endangering the welfare of an
incompetent person. The legal definition of that
offense, under Maine State law, encompasses the same
conduct that constitutes "neglect" under federal law.
Therefore, Petitioner's offense was related to neglect,
within the meaning of section 1128(a)(2) of the Act.

Petitioner's offense of reckless conduct in violation of
section 211 of Title 17-A of the Maine statutes also
relates to neglect, within the meaning of section
1128(a)(2) of the Act. Count 3 of the criminal
information to which Petitioner pled guilty establishes
that Petitioner committed this offense by "tampering with
scheduled drugs, to wit, sufentanil and morphine, which
were utilized by Waterville Osteopathic Hospital
personnel for purposes of alleviating pain during
surgery." The information establishes that through such
acts, Petitioner "recklessly create(d] a substantial risk
of serious bodily injury to patients" at the hospital.

As a CRNA at WOH, Petitioner owed the patients at WOH a
duty to care for them in a manner that would not create a
substantial risk of serious bodily injury. By tampering
with WOH's supply of drugs intended for patients at WOH,
Petitioner neglected this duty of care. I conclude that
reckless conduct that creates a substantial risk of
bodily injury falls within the common definition of
"neglect." Therefore, Petitioner's conviction for the
offense reckless conduct is plainly a conviction for an
offense related to "neglect," within the meaning of
section 1128(a)(2). See Rossette Elliott, DAB CR84
(1990).

Petitioner appears to argue that no neglect has occurred
since the I.G. has not shown that any individual suffered
ill effects as a result of Petitioner's care. I
disagree. The Petitioner in Smal] made a similar
argument. Nevertheless, the administrative law judge in
9

Smail upheld the exclusion imposed under section
1128(a)(2) in the absence of any proof of actual harm to
patients. In rejecting the petitioner's argument in
Small, the administrative law judge referred to the
common and ordinary meaning of neglect, failure by a
party to satisfy a duty of care owed to another, and
found that it does not make any reference to harm caused
by such failure. Small, DAB CR136 at 7.

What remains to be determined is whether the neglect of
which Petitioner was convicted was neglect of a patient
and whether it occurred in connection with the delivery
of a health care item or service. Petitioner does not
dispute that his criminal offenses involved patients and
occurred in connection with the delivery of a health care
item or service. Indeed, the relevant counts to which
Petitioner pled guilty establish that the offenses
involved patients in connection with the delivery of a
health care item or service.

The information establishes that Petitioner committed the
offense of endangering the welfare of an incompetent
person in the course performing his CRNA functions.
Specifically, Petitioner committed this offense while he
was administering anesthesia to a patient. The
information establishes also that Petitioner’ committed
the offense of reckless conduct when he tampered with
drugs which were intended for the use of patients at a
hospital for the purpose of alleviating pain during
surgery. I conclude that the language of the information
on its face establishes that the neglect of which
Petitioner was convicted involved patients and occurred
in connection with the delivery of a health care item or
service.

Petitioner seeks to invalidate his exclusion by
contending that the I.G. treated him differently than
other similarly-situated health care practitioners.
Petitioner argues that the I.G. has in several other
cases imposed "permissive exclusions" under section
1128(b) of the Act against health-care providers who,
like himself, have been "convicted of drug-related crimes
and who have endangered or jeopardized their patients’
safety due to their addictions." Petitioner's Brief, p.
12. Petitioner argues that based on the I.G.'s action in
these other cases, he should receive only a permissive
exclusion. Petitioner argues also that in treating him
differently by excluding him under the mandatory
provision, the I.G. is violating Petitioner's
constitutional right to equal protection under the law.
10

I am not persuaded by Petitioner's argument. None of the
providers in the cases cited by Petitioner was convicted
of the specific criminal offenses which formed the basis
for Petitioner's exclusion. For example, in several of
the cases cited by Petitioner, the excluded providers
were convicted of criminal offenses involving theft or
unlawful distribution of a controlled substance. These
offenses do not necessarily by themselves provide a basis
for an exclusion under section 1128(a) (2), given that a
provider may steal or unlawfully distribute controlled
substances without neglecting any duties owed to a
patient. I assume that the I.G. determined that under
the facts of the cases cited by Petitioner the relevant
offenses did not fall within the parameters of the
mandatory exclusion provisions of section 1128(a) (2).
Once that determination was made, the I.G. was free to
determine whether the offenses merited a permissive
exclusion.?

Since the parties in the cases cited by Petitioner did
not raise the issue of whether the I.G. should have
treated the provider's conviction as the basis for a
mandatory exclusion action, the I.G.'s choice to proceed
under the permissive exclusion authority was not
subjected to the scrutiny of the administrative law
judges reviewing those cases. Moreover, even if the I.G.
misapplied the law in other cases involving similarly
situated providers, that does not invalidate the
exclusion in this case. Nicholas J. Penna, D.M.D., DAB
CR338 (1994).

In this case, the I.G. made the determination that
Petitioner's offenses were govérned by section 1128 (a) (2)
of the Act. Once that determination was made, she had no
discretion to impose anything other than a mandatory
exclusion. Petitioner challenged this determination and
asked that it be reviewed by an administrative law judge.
I have carefully reviewed the record in this case, and
conclude that the I.G. properly classified Petitioner's
offenses as falling under the mandatory exclusion
authority of section 1128(a)(2) of the Act. The law

3 It is noteworthy that the Petitioner in this
case was convicted of the offense of stealing drugs, but
the I.G. did not base its authority to exclude under
section 1128(a)(2) on that offense. In her reply brief,
the I.G. stated that had stealing drugs been the only
offense of which Petitioner was convicted, the I.G. would
not have excluded him under section 1128(a)(2) of the
Act.
11

requires that Petitioner be excluded for at least five
years. Act, section 1128(c) (3) (B)-

The determination of the I.G. to impose and direct an
exclusion in this case does not violate Petitioner's
right to equal protection of the law under the United
States Constitution. The I.G. is merely carrying out the
specific directive of section 1128 of the Act that a
criminal conviction of an offense related to the delivery
of an item or service mandates an exclusion of at least
five years. I see nothing unreasonable or inequitable in
the I.G.'s exclusion of Petitioner.

CONCLUSION

Based on the law and the undisputed material facts in
this case, I conclude that the I.G. properly excluded
Petitioner from Medicare and Medicaid pursuant to section
1128(a)(2) of the Act. I further conclude that the five-
year minimum period of exclusion imposed and directed
against Petitioner is mandated by section 1128(c) (3) (B)
of the Act.

/s/

Jill s.Clifton
Administrative Law Judge
